DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification uses the term “programme” in pargraphs ¶0024, ¶0025, ¶0026, ¶0051 and ¶0112. This seems to be a typ. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 21, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “programme.” This seems to be a typo.  Proper correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 12-13, 15, 17-18, 24 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataeva et al. (S 2017/0017879 A1).
Regarding claim 1, Kataeva teaches a computing circuitry comprising:
a plurality of memory cells, each memory cell (Fig. 5 and 8A, memory cells 213 and 513) comprising:
a first electrode for receiving an input current (Fig. 5 below, Input electrode);
positive and negative second electrodes for outputting a differential-current cell output (Fig. 5 below, Positive and Negative Electrodes);
a first memristor (Fig. 5, G+) in a first path connecting the first electrode to the positive second electrode; and
a second memristor (Fig. 5, G-) in a second path connecting the first electrode to the negative second electrode;
wherein the plurality of memory cells are configured into one or more sets of memory cells, the memory cells of each said set being connected so as to provide a differential current set output that corresponds to a combination of the cell outputs of all of the memory cells of that set; and wherein, for each said set, at least some of the memory cells of that set are configured to receive a different input current to other memory cells of that set (Fig. 8A, each memory cells along lines G+ and G- are considered a set).

    PNG
    media_image1.png
    514
    626
    media_image1.png
    Greyscale

Regarding claim 2, Kataeva teaches computing circuitry as claimed in claim 1 wherein, for each said set, each memory cell of that set is configured to receive a different input current to the other memory cells of that set (¶0056).
Regarding claim 3, Kataeva teaches computing circuitry as claimed in claim 1 further comprising at least one series of current sources, each series of current sources being configured to provide input currents for at least one set of memory cells (Fig. 8A, provides a series of current signals X at the input of the array).
Regarding claim 4, Kataeva teaches computing circuitry as claimed in claims 1, comprising at least one time encoding modulator operable to apply a time-encoding modulation based on an input data value to a said set of memory cells so as to provide a respective modulated set output for that set of memory cells, in which an average value of the modulated set output over a defined period is proportional to the magnitude of the input data value (Fig. 8A, time encoding modulation X is inputted to memory cells to provide modulated set output).
Regarding claim 5, Kataeva teaches computing circuitry as claimed in claim 4 wherein a said time encoding modulator is configured to apply a time-encoding modulation to a said set of memory cells by modulating at least one of: the input current for each memory cell of that set of memory cells; the cell output from each memory cell of that set of memory cells; and the set output from that set of memory cells(Fig. 8A).
Regarding claim 7, Kataeva teaches computing circuitry as claimed in claim 4 comprising at least one group of a plurality of said sets of memory cells; wherein, for each of said sets in a said group, a respective said time encoding modulator is operable to apply a time-encoding modulation based on a respective data input value; and wherein the plurality of sets of memory cells in a group are connected so as to provide a differential current group output that corresponds to a combination of all of the modulated set outputs of the sets of memory cells of the group (¶0055 to ¶0056).
Regarding claim 8, Kataeva teaches computing circuitry as claimed in claim 7 wherein, for each set in a group, the first electrode for each memory cell in that set is connected to the first electrodes of corresponding memory cells in the other sets in that group (Fig. 8A, each set is the plurality of memory cells connected to a pair of G+ and G-. Each input 512 is connected to a first electrodes for each set).
Regarding claim 9, Kataeva teaches computing circuitry as claimed in claim 7 comprising a plurality of said groups, wherein the computing circuity is configured such that, each of said sets of the group has a corresponding set in each of the other groups and the time encoding modulation applied to each corresponding set is based on the same input data value (Fig. 8A, the time encoding modulation X applied to each corresponding set is based on the same input data value).
Regarding claim 12, Kataeva teaches computing circuitry as claimed in 9 comprising an accumulator operable to integrate the differential current group output from a said group over a predefined time period (¶0055).
Regarding claim 13, Kataeva teaches computing circuitry as claimed in claim 12 comprising a nonlinear function generator for applying a defined non-linear function to the accumulator wherein the non-linear function generator comprises a current mode digital to analogue converter configured to generate a current based on a target current control signal, wherein the target current control signal varies over time according to the predefined non-linear function (¶0042 and ¶0096).
Regarding claim 15, Kataeva teaches computing circuitry as claimed in claim 13 wherein the accumulator is configured to operate in a first phase and a second phase, wherein: in the first phase the accumulator is configured to receive and integrate the differential current group output from a said group over a predefined time period; and in the second phase the accumulator is configured to receive and integrate the current output from non-linear function generator and to determine a duration from the start of the second phase until the integrated current in the second phase has the same magnitude as the integrated current in the first phase; and wherein the accumulator is configured to output an accumulator output value based on said determined duration in the second phase (¶0038 and ¶0055).
Regarding claim 17, Kataeva teaches computing circuitry as claimed in claim 1, further comprising a programming controller for controlling programming of the plurality of memory cells such that, for each said set of memory cells, the differential current set output is proportional to a respective stored data value (¶0067).
Regarding claim 18, Kataeva teaches computing circuitry as claimed in claim 17 wherein the programming controller is configured to program the memory cells according to a binary coding scheme and wherein the computing circuitry is configured such that the input currents provided to different memory cells of a said set of memory cells are binary weighted and wherein the programming controller is configured to program the memory cells to either of: a first cell state, in the first memristor is programmed to a low resistance state and the second memristor is programmed to a high resistance state; or a second cell state, in the first memristor is programmed to the resistance state and the second memristor is programmed to the low resistance state (Fig. 8A and ¶0050, the memory cells sore differential binary weight).
Regarding claim 24, Kataeva teaches computing circuitry as claimed in claim 17 wherein the programming controller is configured to program each memory cell to a selected one of at least: a first cell state in which the first and second memristors are programmed such that the first and second paths have respective resistances so as to steer current from the first electrode to the positive and negative second electrodes to provide a differential current of a first polarity and a first magnitude with respect to the input current (Fig. 8A);
a second cell state in which the first and second memristors are programmed such that the first and second paths have respective resistances so as to steer current from the first electrode to the positive and negative second electrodes to provide a differential current of a second, opposite, polarity and the first magnitude with respect to the input current; a first additional cell state in which the first and second memristors are programmed such that the first and second paths have respective resistances so as to steer current from the first electrode to the positive and negative second electrodes to provide a differential current of the first polarity and of a second magnitude with respect to the input current, where the second magnitude is a defined fraction of the first magnitude; and a second additional cell state in which the first and second memristors are programmed such that the first and second paths have respective resistances so as to steer current from the first electrode to the positive and negative second electrodes to provide a differential current of the second polarity and of the second magnitude with respect to the input current.
Regarding claim 30, the claim have similar limitations as claims above. Therefore, the claim is rejected under the same grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva as applied to claim 1 above.
Regarding claim 25, Kataeva is silent in teaching wherein each memory cell further comprises one or more ballast resistances, each of the first and second memristors being coupled in series with at least one of said ballast resistances. However, ballast resistances are well-known in the art and it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use ballast resistance in order control the current flow. 
 
Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation: the programming controller is configured to program the memory cells according to a ternary coding scheme and wherein the computing circuitry is configured such that the input currents provided to different memory cells of a said set of memory cells are ternary weighted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824